United States Court of Appeals
                                                              Fifth Circuit

                                                          FILED
                                                  December 14, 2005
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT    Charles R. Fulbruge III
                                                        Clerk

                             No. 04-40529
                         Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ROBERT G. BRITTON,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                   USDC No. 5:03-CR-16-3-DF-CMC
                       --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

     Robert G. Britton appeals the consecutive 48-month sentences

imposed following entry of his guilty pleas to two counts of use

of a communication facility to facilitate a drug transaction in

violation of 21 U.S.C. § 843(b).     Relying on United States v.

Booker, 125 S. Ct. 738 (2005), Britton contends that the district

court plainly erred when it sentenced him pursuant to a mandatory

application of the Sentencing Guidelines.      Alternatively, Britton

asserts that the error is not harmless.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40529
                                -2-

     Because Britton did not object on these grounds in the

district court, our review is for plain error only.      See United

States v. Valenzuela-Quevedo, 407 F.3d 728, 732 (5th Cir.), cert.

denied, 126 S. Ct. 267 (2005).   Britton bears the burden of

showing that (1) there is an error, (2) the error is plain, and

(3) the error affects substantial rights.      See United States v.

Mares, 402 F.3d 511, 520 (5th Cir.), cert. denied, 126 S. Ct. 43

(2005).

     In order to establish that the error in his case affects

substantial rights, Britton must show that the district court

would have reached a significantly different result under an

advisory Guidelines system.   Id. at 521.   Britton has failed to

point to anything in the record indicating that the same sentence

would not have been imposed had the district court known that the

Sentencing Guidelines were advisory.   Given the lack of any

indication in the record that the district court would have

reached a different conclusion, Britton has failed to establish

reversible plain error.   See id. at 520-22.

     AFFIRMED.